Quinn, Chief Judge
(dissenting):
I am unable to accept the majority *390Conclusion that the statement of an incontestable principle was somehow prejudicial to the accused.
It is a truism that the effect of evidence of good character can be “off-' set” by evidence of bad character. The instruction, therefore, stated a correct principle. True, the prosecution did not present any evidence of bad character, but the president of the court-martial did not say that it had. Under his instructions, the absence of such evidence compelled the court members to “offset” the effect of the accused’s evidence of good character only by evidence of his guilt. I would affirm the decision of the board of review.